Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the membrane flange" in the second to last line.   There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8, are claims directed the product then include a process of using or opening in the same claim.  This is indefinite See MPEP 2173.05 (p) II copied below. 


    PNG
    media_image1.png
    256
    734
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson (USPN 9,676,531) (US publication date 10/30/2014).
With respect to claim 1, Johansson shows a cap and neck assembly for closing an upper end of a package (100), said assembly comprising a neck (108) forming part of an upper end of a package (100), the neck having external threads (310); and an upper tubular portion (304) aving a tubular body, the cap comprising: a lower portion having  internal threads (408) configured to external threads (310) of the tubular member of the neck (108) having at least one cutting element (410) configured to separate the membrane (200) from said tubular member (300) of the neck (108)
With respect to claim 2, Johansson shows the axial distance between the cutting edge (tip of 410)  the cutting element (410) and the membrane flange (200) is between .5mm and 1mm. (fig. 5c shows cutting elements nearly touching, so at some point from touching as shown in fig. 5 to not touching in fig. 5c would meet this specific claimed range)  
With respect to claim 3, Johansson shows wherein the axial distance between the cutting edge of the cutting element (410) and the membrane flange (200) is between 0.6mm and 0.75mm.  (fig. 5c shows cutting elements nearly touching, so at some point from touching as shown in fig. 5 to not touching in fig. 5c would meet this specific claimed range)  

With respect to claim 4, Johansson shows wherein an axial length of the upper tubular portion of the neck (108) is between 5mm and .5mm.  (the neck of the reference appears to be the same exact dimensions and ratios)

located at a lower end of said upper portion. (the cap shown in fig. 5c appears to be the same cap)

  With respect to claim 6, Johansson shows, wherein the external and internal threads are configured such that the axial end position of the cap (400) at the first time prior to separating the membrane (200) from the neck (108) is reached after rotating the cap (400) between 300 and 315.   (the cap shown in fig. 5c appears to be the same cap)
With respect to claim 7, Johansson shows, wherein the external and internal threads (fig. 5c) are configured such that upon decapping a first time, the cutting edge 
With respect to claim 8, Johansson shows wherein the external and internal threads are configured such that upon decapping a first time, the membrane (200) separates from the neck (108) after a total rotational movement of the cap (400) between 150 and 220 degrees. (the cap shown in fig. 5c appears to be the same cap)
With respect to claim 9, Johansson shows a package (fig. 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736